DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/17/2022.
Claims 7, 20 cancelled.
Claims 1, 8, 9, 13, 14, 15, 18, 19 are amended.
Claims 1 – 6, 8 – 19 are presented for examination.



Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Information Disclosure Statement
IDS dated 9/1/2020 has been reviewed. See attached.

Response to Arguments
Claim Rejections - 35 USC § 112
Claim 1: The Applicant argues that they have amended claim 1 to overcome the rejection under 35 USC 112. The amendment has been considered. The rejection is withdrawn.

Claims 7 and 20: The Applicant argues that they have cancelled claims 7 and 20 to overcome the rejection under 35 USC 112. The rejection is withdrawn.

Claim 8: The Applicant argues that claim 8 as originally filed  was fully compliant  with all requirements of 35 USC 112. Nevertheless, the Applicant did amend claim 8 with regard to “the equilibrium system” which did not have sufficient antecedent basis. While the Applicant also made a few other changes to the claim the Applicant did not correct all the issues of clarity.


The claim has functions and variable which are not defined. For example:

StimC, StimD, StimP, and are each functions recited in the claim which are not defined. These are not standard mathematical functions such as sin, cos, arctan (for example) which would be known to those in the art. Therefore these mathematical functions are unclear.

Also, the claim recites “... (1 – sign (...” as part of the mathematical equations 3, 4, and 5. This is unclear because the claim does not define what a “sign” function is. The “sign” function operates on the “stim” function along with other variables. “sign” is not a standard mathematical function and therefore one of ordinary skill in the art would not understand how to perform the mathematical operation recited in these equations.

Additionally, as indicated in the previous Office action, the claim recites what various variables do but the claim does not define what they actually are. For example, the claim recites “... Cain, Din, and Pin are factors determining an effect of the stimulates...” but this does not define the variables. This merely generally recites that they are “factor” and they have an “effect.” This does not tell one of ordinary skill in the art what these variables are. The claim has the same issue with tx, tD, and Tp the claim merely indicates that they variables “are time constants operative to determine a convergence rate” but this doesn’t define the variables.

Analogously, this would be like having a list of words (aboard, above, across, after, below, before) and then simply saying these words express a relation to another word or element in a clause (i.e, they are 

The rejection is maintained.

Claim 9: The Applicant has amended claim 9; however, the claim does not define the “sens” function. Sens is not a standard mathematical function. Therefore, one of ordinary skill in the art would not understand how to perform the mathematical calculation.

Also, while the Applicant added a description of “DS” the Applicant did not provide any definition of “x.” The Applicant argues that one of ordinary skill in the art would simply know what “x” is. The is not persuasive because “x” is a variable which, unless defined, can mean anything. Merely arguing the “X” is known as in, for example, f(x) is not persuasive. while the generalized notion of a function of “x” may be known in science and math a function of x (i.e., f(x)) is often a stand-in or generic representation and has no specific meaning without actually defining the function (e.g., sine, tan, arctan, etc.) and the defining “x” (i.e., x is a number of the x axis in cartesian X,Y,Z space). Because variables by mathematical practice can take on any meaning they must be defined otherwise it is unclear what type of value the author of the mathematical equation intends to be substituted into the mathematical equation at the location designated by the variable.

The rejection is maintained.

Claim 14: The Applicant has amended claim 14 to remove the variable. The rejection is withdrawn.
Claim 15: While the Applicant has amended claim 15 the merely defined CL/F as  “... an apparent oral clearance rate...” which defines the resulting ratio but does not define the variables CL or F. The rejection is maintained. 

Claim 18: The Applicant has amended the claim. The rejection is withdrawn.
Claim 19: The Applicant has amended the claim. The rejection is withdrawn.

NOTE: The Examiner has attempted to identify all issue; however, because the claims are replete with issues of clarity, the Applicant should review all claims to correct any and all issues whether specifically identified by the Examiner or not. The Examiner has provided an earnest attempt to identify the issues; however, due to the number of issues these may only be a subset. Therefore, the Applicant is responsible to review the claims and make appropriate corrections.

End Response to Arguments



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8: It is the policy of the Office to require that all variables and function be explicitly defined in the claims. The claim has functions and variable which are not defined. For example:

StimC, StimD, StimP, and are each functions recited in the claim which are not defined. These are not standard mathematical functions such as sin, cos, arctan (for example) which would be known to those in the art. Therefore these mathematical functions are unclear.

Also, the claim recites “... (1 – sign (...” as part of the mathematical equations 3, 4, and 5. This is unclear because the claim does not define what a “sign” function is. The “sign” function operates on the “stim” function along with other variables. “sign” is not a standard mathematical function and therefore one of ordinary skill in the art would not understand how to perform the mathematical operation recited in these equations.

Additionally, as indicated in the previous Office action, the claim recites what various variables do but the claim does not define what they actually are. For example, the claim recites “... Cain, Din, and Pin are factors determining an effect of the stimulates...” but this does not define the variables. This merely generally recites that they are “factor” and they have an “effect.” This does not tell one of ordinary skill in the art what these variables are. The claim has the same issue with tx, tD, and Tp the claim merely indicates that they variables “are time constants operative to determine a convergence rate” but this doesn’t define the variables.

Analogously, this would be like having a list of words (aboard, above, across, after, below, before) and then simply saying these words express a relation to another word or element in a clause (i.e, they are 

Claim 9: The Applicant has amended claim 9; however, the claim does not define the “sens” function. Sens is not a standard mathematical function. Therefore, one of ordinary skill in the art would not understand how to perform the mathematical calculation.

Also, while the Applicant added a description of “DS” the Applicant did not provide any definition of “x.” The Applicant argues that one of ordinary skill in the art would simply know what “x” is. The is not persuasive because “x” is a variable which, unless defined, can mean anything. Merely arguing the “X” is known as in, for example, f(x) is not persuasive. while the generalized notion of a function of “x” may be known in science and math a function of x (i.e., f(x)) is often a stand-in or generic representation and has no specific meaning without actually defining the function (e.g., sine, tan, arctan, etc.) and the defining “x” (i.e., x is a number of the x axis in cartesian X,Y,Z space). Because variables by mathematical practice can take on any meaning they must be defined otherwise it is unclear what type of value the author of the mathematical equation intends to be substituted into the mathematical equation at the location designated by the variable.

Claim 15: While the Applicant has amended claim 15 the merely defined CL/F as  “... an apparent oral clearance rate...” which defines the resulting ratio but does not define the variables CL or F.


NOTE: The Examiner has attempted to identify all issue; however, because the claims are replete with issues of clarity, the Applicant should review all claims to correct any and all issues whether specifically identified by the Examiner or not. The Examiner has provided an earnest attempt to identify the issues; however, due to the number of issues these may only be a subset. Therefore, the Applicant is responsible to review the claims and make appropriate corrections.


Potentially Allowable Subject Matter
While the application appears to have potentially allowable subject matter, the application is not yet in condition for allowance due to outstanding rejections as outlined above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN S COOK/Primary Examiner, Art Unit 2146